Citation Nr: 0317375	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder ((PTSD).


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from October 1961 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board has carefully reviewed all of the evidence of 
record in light of the applicable law.  Having done so, the 
Board is of the opinion that this matter must be remanded in 
order for compliance with the Veterans Claims Assistance Act 
(VCAA); see Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

The Board observes that in various submissions, the appellant 
has reported that he has not been employed since 1989 and it 
appears that he attributes such to his service-connected 
PTSD.  As such, the Board finds that the issue of the 
appellant's entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is reasonably raised in the record and must be 
adjudicated.  As this issue is not currently before the 
Board, it is referred to the RO for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).  


REMAND

Among other directives, the VCAA eliminated the well-grounded 
claim requirement; expanded the duty of VA to notify the 
appellant and the representative of requisite evidence, and 
enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  
 
Although the RO did provide the appellant appropriate notice 
regarding the VCAA on several other claims not presently 
before the Board, the appellant has not been apprised of what 
specific evidence would substantiate his claim in accordance 
with the VCAA.  This matter must be addressed.

Further, the Board notes that the appellant has submitted 
additional medical evidence dated in February 2002 which 
suggests some worsening of his service-connected PTSD since 
his last VA examination.  As such, further VA examination is 
warranted in this regard.

Based on the foregoing the case is REMANDED for the 
following:

1.  The RO must furnish the appellant 
with appropriate notice under the 
VCAA and its implementing law and 
regulations as to the issue of the 
appellant's entitlement to an 
increased evaluation for PTSD.  Such 
notice should specifically apprise 
the appellant of the evidence needed 
to substantiate his claim and outline 
the division of responsibilities 
between VA and a claimant in 
obtaining evidence, as set forth in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Contemporaneous with 
this advisement, the RO should 
ascertain if the appellant has 
received any VA, non-VA, or other 
medical treatment for the disorder at 
issue that is not evidenced by the 
current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.  The appellant should be scheduled 
for a VA psychiatric examination for 
the purpose of ascertaining the 
severity of his service-connected 
PTSD, and the extent to which such 
disability impacts on his 
employability.  The claims file 
should be made available to and be 
reviewed by the examiner in 
connection with the examination.  Any 
indicated tests should be 
accomplished.  The examiner should 
assign a GAF score and render an 
opinion as to the level of impairment 
evident, especially with respect to 
the impact on employability.

3.  Thereafter, the RO should take 
such additional development action as 
it deems proper with respect to the 
claim.  Following such development, 
the RO should review and readjudicate 
the claim.  If any such action does 
not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, 
the case should be returned to the 
Board, if in order.

No action is required of the appellant until further notice 
is obtained.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



